Document: The Charleston Gazette-Mail, W. Va., Statehouse Beat column

Case 2:18-cr-00134 Document 77-15 Filed 10/15/18 Page 1 of 3 PagelD # 1526
Page | of 3

 

  

\ILPASSENGERS

(.1../../narpl)

Home (http://railpassengers.org)

The National Network (/narp/national_network)

Find Your Officials (/nar,

 

 

The Charleston Gazette-Mail, W.Va.,
Statehouse Beat column

2017-11-26 | Coal Valley News (Madison, W.Va.)

ee

Nov. 26--Regarding last week's Item on the state Supreme Court spending $21,502 for
a one-day lecture on "advanced judicial writing” by Bryari Garner, Justice Robin Davis
wanted to make clear thal the court's vote to approve the expenditure was not
unanimous.

“| voled against the ona-day lecture,” she sald. "You simply cannot train new law
clerks to write opinions in one day.”

Davis sald her clerks did not attend the lecture or receive copies of the course book
(which cost $25 each).

The justice said she also proposed @ much jess expangive alternative, a propasal that
was rejected by the majority of justices.

"Wa have some very experienced serior clerks that have in the past mentored new
derks,” Davis said. “We have also have had a series of senior law clerks in our court
do mini-seminars, for lack of a better word, for new clerks.”

Meanwhila, the whole Supreme Court episode is a good example of my theory of the
dynamics of disproportionate outrage over wasteful govemmant spending.

A billion dollars of wasteful federal spending or a million dollars of wasteful state
spending will draw clucks and sighs, but the outrage isn't sustainable because the
amounts are simply incomprehensible for most people.

Meanwhile, the question circulating around the Capitol is, what happened to the biue-
green leather couch that was in Justice Allen Loughry's office when he was sworn in
back in December 20127 (f you search Google images, you'll find a picture of Loughry
and his wife and son sitting on the couch in what was then his new office.)

The couch was purchased for late Justice Joe Albright, and apparently disappeared
somewhere between the court and Surplus Property.

(For purposes of full disclosure, much of the furnishings of the Press Room, including
our couch, are items liberated from the loading dock en route to Surplus Property over
the years. However, the blue-green leather couch int down here.)

 

ahead for next year's spending,
an active part in the process.
That's why RPA is asking you
fo write your local Mayor's
office and recruit them in the
campaign for better train
service for all Americans!

H 7arihT4siah22hpe

As part of the President's
Infrastructure and budget
proposals released this week,
the White House has called for
the virtual elimination of
Amtrak's National Network to
help “pay for" $200 billion In
Network will cause 220
communities will lose service
and over 140 million riders will
be left at the station. The
President must hear from
everyday Americans about how
important these service are.
Take action today!

 

As Congress finishes last year's
budgel process and plans
aitwad for next year’s spanding,
@s critical thal vain passengers
play an active part in the
process. That's why RPA @
aeking you to call your elected
officials in Congrass as part in
Gur 2018 carnpaign to tulkd a
safer, more reliabie rail
network. Jain us in working for
better train service for
Americans!

hito://carcengace.com/naro/apn/decument/25107854:isessionid=ssO7cewaialiwlajeminbix... 6/10/2018

091
Case 2:18-cr-00134 Document 77-15 Filed 10/15/18 Page 2 of 3 PagelD #: 1527
_ Document: The Charleston Gazette-Mail, W.Va., Statehouse Beat column Page 2 of 3

 

angagementid=473053)
Amtrak's new management has.
rasponded to racord federal
appropriations for passenger
rail by announcing a series of
dacisions that erodes current
levels of service, the most
tecent of which throws the
future of the Southwest Chief
into doubt. in light of these
decisions, Rail Passengers is
asking Congress to show
jsadership and demand Amirak
publicly reaffirm its commitment
fo running a National Network.
Act today!

htto*//carcengage.com/narp/anp/document/25107854:isessionid=ss07ewaialiwla3eminblx... 6/10/2018
091-002
Case 2:18-cr-00134 Document 77-15 Filed 10/15/18 Page 3 of 3 PagelID #: 1528
. Document: The Charleston Gazette-Mail, W.Va., Statehouse Beat column Page 3 of 3

htto://carcengage.com/narn/apn/document/25107854:isessionid=ss07ewaidliwla3eminbix... 6/10/2018
091-003
